Citation Nr: 1759502	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a compensable rating for degenerative joint disease of the right knee.

2. Entitlement to a disability rating in excess of 10 percent for a left knee disability prior to July 9, 2012, and in excess of 30 percent from September 1, 2013.

3. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982, from December 1990 to June 1991, from December 2001 to April 2002, from February to June 2003, from August to September 2006, and from May to September 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2012 and October 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland and Columbia, South Carolina.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in December, 2016.  The transcript is of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's right knee disability has been manifested by painful motion.

2. Prior to July 9, 2012, the record does not demonstrate frequent episodes of left knee joint "locking," pain and effusion into the joint. 

3. From September 1, 2013, the Veteran's left knee disability has been manifested by chronic residuals of total knee replacement consisting of severe painful motion or weakness.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 10 percent for degenerative joint disease of the right knee have been met.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5258, 5260, 5261 (2017).

2. Prior to July 9, 2012, the criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5259 (2017).

3. From September 1, 2013, the criteria for a disability rating of 60 percent for chronic residuals of total left knee replacement have been met.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA has sent the Veteran letters throughout the current appeal period which set out the type of evidence needed to substantiate the claim.   

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with his claims.  The Board finds the examinations adequate, because they have included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to a compensable rating for degenerative joint disease of the right knee

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. §  4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  Pain on movement, swelling, deformity, or atrophy of disuse is relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2017).  

Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

In this case, the Veteran's right knee disability is assigned a noncompensable rating.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Veteran has been assigned a separate rating of 20 percent under this Diagnostic Code, as discussed below.  Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.

VA's General Counsel has held that a veteran may be awarded separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Veteran is service-connected for a right knee disability, characterized as degenerative joint disease.  Testing has not established a compensable degree of limitation in range of motion at any point during the current appeal period.  However, 38 C.F.R. § 4.59 allows for the assignment of the lowest compensable rating for limitation of motion available for a joint if there is acknowledged painful motion, even if the range of motion is not limited to the lowest compensable level under the applicable diagnostic code.  Burton, supra.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of flexion, the lowest compensable rating for limitation of motion is 10 percent. 

June 2011 VA treatment records show the Veteran has a longstanding history of bilateral knee pain.  September 2011 VA medical records show the Veteran indicated he was no longer able to perform the physical functions of his job due to knee pain.  May 2012 records from a private treatment facility show the Veteran had attempted steroid injections in his right knee to attempt to allay his pain symptoms, but with little relief.  

At a March 2012 VA general medical examination, the Veteran demonstrated normal right knee range of motion.  His knees were stable in every plane, with no tenderness, moderate to severe crepitus, and no loss of range of motion after multiple repetitions of testing.  Moreover, lower extremity strength was intact.  

The Veteran was afforded a VA knee examination in March 2014, where right knee range of motion revealed flexion to 130 degrees and extension to 0 degrees, with no evidence of pain on testing.  There was no additional loss of range of motion after repetitive use testing, and no instability.  

December 2015 VA treatment records show the Veteran denied tenderness in his right knee, and ambulated with normal gait.  Strength was normal in the lower extremities, and there was no evidence of ligamentous laxity in the right knee.  Treatment notes indicate the Veteran "only has minimal intermittent symptoms with the right knee."  Further, whereas treatment records are unclear as to any history of meniscal problems with the right knee, December 2015 VA treatment notes confirm there are no findings consistent with any history of a meniscal tear of the right knee.  

Finally, March 2016 VA treatment records show the Veteran has continued to complain of right knee pain, with bilateral lower extremity pain that he deems to be "getting progressively worse."  He is attending biweekly physical therapy sessions, reporting little in the way of symptom relief.  March 2017 VA treatment records show normal gait and full strength in the lower extremities.  

In reviewing the evidence of record, the Board finds that the evidence of record supports a 10 percent evaluation for painful motion of the right knee.  While the Veteran has never demonstrated any compensable limitation of motion in flexion or extension, he has consistently and credibly complained of right knee pain, worsened with use.  A 10 percent rating for pain is justified in this case.  See Burton, supra.

The Veteran is not entitled to a 20 percent disability rating during this time period under Diagnostic Code 5003, as X-ray evidence of service-connected arthritis in two or more major joints of the right leg, and incapacitating exacerbations, have not been demonstrated.

Further, the record does not reveal meniscal symptoms warranting a rating under Diagnostic Code 5258 or 5259.  Although the evidence is unclear as to whether the Veteran has any history of diagnoses involving the meniscus in his right knee, there is no evidence of joint "locking" in the right knee, and treatment records consistently reflect no effusion into the right knee joint.  As such, a rating in excess of 10 percent would not be available under these Diagnostic Codes.  

There is no evidence of right knee instability, hence a separate rating under Diagnostic Code 5257 is inappropriate in this case.  Moreover, there is no evidence of ankylosis, malunion or nonunion of the tibia or fibula, or genu recurvatum with weakness and insecurity on weight-bearing, so the provisions governing those conditions are inapplicable.

Moreover, the evidence does not indicate any additional functional loss related to his right knee other than the painful motion that is being compensated in the assigned 10 percent rating. There is no indication of weakness, fatigability, incoordination, or problems with repetitive use.

In sum, the Board finds that entitlement to a 10 percent rating, but no higher, is warranted for painful motion of the right knee for the entire appeal period.  

Entitlement to a disability rating in excess of 10 percent for a left knee disability prior to July 09, 2012, and in excess of 30 percent from September 1, 2013.

The Veteran's left knee disability is currently rated as 10 percent disabling prior to July 9, 2012, at which time he underwent total knee arthroplasty, and was assigned a total rating until September 1, 2013, when the rating assigned was 30 percent disabling.  

The Board will first address the earlier portion of the appeal period, during which the Veteran's 10 percent rating is assigned under Diagnostic Code 5259, for which 10 percent is the maximum rating available for symptomatic removal of the semilunar cartilage.  A 20 percent rating is available under Diagnostic Code 5258 for meniscal conditions resulting in frequent episodes of joint "locking," pain, and effusion into the joint.  

The Veteran underwent a partial medial meniscectomy in January 2011.  Diagnostic imaging in the immediate wake of that procedure showed the Veteran was recovering well from the procedure.  There was no evidence of joint locking, no effusion, and no pain complaints.  

Treatment records covering the earlier portion of the appeal period reflect complaints of knee pain.  However, June 2011 records show the Veteran was not taking any pain medication.  March 2012 general medical examination results show full range of motion in the left knee.  The Veteran's left knee was stable in every plane, with no tenderness and intact strength.  

In reviewing the evidence of record, the Board finds no basis for assignment of a rating in excess of 10 percent under any Diagnostic Code dealing with the knee.  The Veteran showed no compensable loss of range of motion in the left knee.  Hence, even in consideration of Deluca, a rating in excess of 10 percent would not be appropriate under either Diagnostic Code 5260 or 5261.  As explained above, the record shows no evidence of joint "locking" or effusion during the earlier portion of the appeal period; hence a 20 percent rating under Diagnostic Code 5258 is not for application.  There is no evidence of ankylosis, nor of recurrent subluxation or instability.  Finally, there is no evidence of nonunion or malunion of the tibia and fibula, or of genu recuvatum.  As such, the Board finds assignment of a rating in excess of 10 percent prior to July 9, 2012 is not warranted.

Moreover, the evidence does not indicate any additional functional loss related to his right knee other than the painful motion that is being compensated in the assigned 10 percent rating. There is no indication of weakness, fatigability, incoordination, or problems with repetitive use.

With respect to the latter portion of the appeal period, the Veteran underwent total knee replacement of his left knee in July 2012, and a total disability rating has been assigned for his recovery period.  From September 1, 2013, the Veteran's left knee disability is rated as 30 percent disabling under Diagnostic Code 5055.  Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Veteran has contended that his symptoms are more properly characterized as "severe," and have included painful motion and weakness of the left knee.  The Board agrees.  At his March 2014 VA knee examination, the Veteran evinced pain on movement in the left knee.  Although the examiner assessed him with only "intermediate degrees of residual weakness, pain, and limitation of motion," the record since that time shows unremitting left knee pain, exacerbated with activity.  March 2016 VA treatment records reveal left knee pain that is "getting progressively worse" in the view of the Veteran's treating providers.  His treatment efforts during the latter portion of the appeal period have been diligent; for instance, he has pursued physical therapy on an approximately biweekly basis, but with little symptom relief.  He has also credibly reported painful flare-ups, weakness, and inability to partake of a number of postural maneuvers due to knee pain and weakness.  

As such, the Board finds the criteria for a 60 percent rating under Diagnostic Code 5055 are met for this period.  The evidence demonstrates severe painful motion as well as weakness in the Veteran's left knee.  As such, the Veteran's symptoms most closely align with a 60 percent rating for residuals of his total left knee replacement.

The Board also notes that the rating code does not permit for an evaluation in excess of 60 percent for this disability.  While Diagnostic Code 5055 allows a rating of 100 percent, this is a temporary evaluation available for one year immediately following a prosthetic replacement of the knee joint.  There is no diagnostic code pertaining to the knee or leg that allows ratings in excess of 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca.  However, again, the Veteran is already assigned the maximum schedular evaluation available for limitation of range of motion of his knee disability.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca are not applicable in this case.


ORDER

Entitlement to a rating of 10 percent for a right knee disability is granted.

Prior to July 9, 2012, entitlement to a rating in excess of 10 percent for a left knee disability is denied.

From September 1, 2013, entitlement to a 60 percent disability rating for a total left knee replacement is granted.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

The Veteran is currently service-connected for bilateral knee disabilities, a right ankle disability and associated scar, and narcolepsy.  He contends that these disabilities render him incapable of securing and maintaining gainful employment.  The threshold criteria for a total rating under the provisions of 38 C.F.R. § 4.16(a) are met from September 1, 2013.

To properly resolve this claim, the Board requires a clear medical opinion addressing the Veteran's overall employment capability in light of his service-connected disabilities, and as separate from non-service connected factors.  On this subject, the Board has received a letter, submitted by the Veteran's former employer, which explains that following separation, the Veteran attempted to return to his position as an appliance repairman, but was physically unable to do so.  Specifically, the Veteran's knee ailments prevented him from squatting and partaking of other physical activities required for the job.  Accordingly, his employment was discontinued in 2011, and the Veteran has not worked since.  

The Veteran has a high school education, and his employment history, as noted above, consists of work as an appliance repairman, a job the evidence strongly suggests he is no longer capable of doing.  The Board also notes the Social Security Administration has deemed the Veteran to be disabled.  While that opinion is taken under advisement, the Board is not bound by the determination of another agency with respect to the question of entitlement to a total disability rating in this case.  Further, the criteria employed by the Social Security Administration in making disability determinations differ from those set forth above.  

Specifically, the Board is unable to determine from the record whether the Veteran's service connected disabilities preclude even the performance of sedentary work, as the occupational limitations of which the Veteran has complained have primarily related to postural and movement restrictions.  However, no treating or examining provider has as yet assessed any impact the Veteran's service connected narcolepsy would be expected to have on his musculoskeletal disabilities in terms of occupational functioning.  

Thus, on remand, a VA examiner must examine the overall record and provide a clear medical opinion addressing the impact of service-connected disabilities on employability, to include when, if ever, the Veteran became unable to secure and maintain gainful employment due only to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2. After the preceding development is completed, the AOJ should direct the claims file to a VA general medical examiner for purpose of the Veteran's TDIU Claim.  The examiner is requested to review the entire claims file.  Then, he or she should describe all functional impairment caused by service-connected disabilities.  In providing the requested determination, the examiner must consider and describe the degree of interference with ordinary activities, including capacity for sedentary employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition.  If the examiner determines the Veteran's service-connected disabilities render him unable to secure and maintain even sedentary employment, he or she is requested to indicate of what approximate date the Veteran became unable to do so.  The requested opinion must take into consideration the relevant employment and educational history. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


